DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 23 September 2021, filed 23 December 2021, with respect to Claim Rejections under 35 USC §101 have been fully considered and are persuasive.  The Claim Rejections under 35 USC §101 of Claim 23 has been withdrawn. 

Applicant’s arguments, see Response to Office Action mailed 23 September 2021, filed 23 December 2021, with respect to Claim Rejections under 35 USC §112 have been fully considered and are persuasive.  The Claim Rejections under 35 USC §112(b) of Claims 4 and 16 has been withdrawn. 

Applicant’s arguments, see Response to Office Action mailed 23 September 2021, filed 23 December 2021, with respect to the rejection(s) of claim(s) 1, 2, 6, 9, 10, 17, 18, 23, and 24 under 35 USC §102 and claims 3, 4, 7, 8, 11-16, and 19-22 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoo et al. (US 2021/0400274 A1).
Applicant’s cancellation of Claims 5 and 17 render all rejections of those claims moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10, 12-15, 17, and 20-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (US 2021/0400274 A1).

Regarding Claims 1, 9, 13, 23, and 24, Yoo discloses a method, device, and CRM or encoding/decoding video data, the method comprising: receiving, from a video bitstream, one or more syntax elements of the video data indicative of whether a first type of coding scheme or a second type of coding scheme is applied to residual values of a block of video data coded with transform skip, wherein the residual values are indicative of a difference between the block and a prediction block [Yoo: ¶ [0009]: The residual information includes a first transform coefficient level flag for whether or not a transform coefficient level for the quantized transform coefficient is greater than a first threshold value, and a second transform coefficient level flag for whether or not the transform coefficient level of the quantized transform coefficient is greater than a second threshold value, and wherein the second transform coefficient level flag is decoded in different ways depending on whether or not a transform is applied to the current block], wherein, in transform skip, the residual values are not transformed from a sample domain to a frequency domain [Yoo: ¶ [0208]: When sig_coeff_flag is not 0, rem_abs_gt1_flag, par_level_flag, rem_abs_gt2_flag, and the like may be sequentially encoded according to the value of the current transform coefficient. However, in the case of a residual signal of a pixel domain that has not been subjected to the transform, the absolute level value of the signal has randomness], and wherein receiving the one or more syntax elements comprises receiving a flag in a slice header [Yoo: ¶ [0050]: In this document, a tile group and a slice may be used in place of each other. For example, in this document, a tile group/tile group header may be referred to as a slice/slice header] indicating whether the first type of coding scheme or the second type of coding scheme is applied to the residual values [Yoo: ¶ [0220]: As described above, according to embodiments of the present disclosure, different residual coding schemes, that is, residual syntax, may be applied depending on whether or not transform skip is applied for residual coding.

[0221]: For example, the signaling order of the flag (coeff_sign_flag) for the sign of the transform coefficient may be different depending on whether or not the transform skip is applied. When transformation skip is not applied, coeff_sign_flag is signaled after abs_remainder, while when transform skip is applied, coeff_sign_flag may be signaled before rem_abs_gt1_flag.

[0222]: In addition, for example, rem_abs_gt1_flag, rem_abs_gt2_flag, that is, rem_abs_gtx_flag parsing and a parsing loop for abs_remainder may vary depending on whether transform skip is applied]; determining a type of coding scheme to apply to the residual values based on the one or more syntax elements [Yoo: ¶ [0220]]; determining the residual values based on the determined type of coding scheme [Yoo: ¶ [0220]]; and [Yoo: Claim 1: An image decoding method performed by a decoding apparatus, the method comprising: receiving a bitstream including residual information; deriving a quantized transform coefficient for a current block based on the residual information included in the bitstream; deriving a residual sample for the current block based on the quantized transform coefficient; and generating a reconstructed picture based on the residual sample for the current block, wherein the residual information is derived through different syntax elements based on whether or not a transform is applied to the current block].

Regarding Claims 2, 10, and 14, Yoo discloses all the limitations of Claims 1, 9, and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yoo discloses wherein the first type of coding scheme is a transform coefficient coding (TRCC) scheme, and the second type of coding scheme is a transform skip residual coding (TSRC) scheme [Yoo: ¶ [0220]; and ¶ [0208]: When sig_coeff_flag is not 0, rem_abs_gt1_flag, par_level_flag, rem_abs_gt2_flag, and the like may be sequentially encoded according to the value of the current transform coefficient. However, in the case of a residual signal of a pixel domain that has not been subjected to the transform, the absolute level value of the signal has randomness].

Regarding Claims 3 and 15, Yoo discloses all the limitations of Claims 1 and 14, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yoo discloses wherein, in the TRCC scheme, information indicative of a position of a last significant value is parsed, and wherein, in the TSRC scheme, information [Yoo: ¶ [0112]: In one embodiment, based on the syntax elements last_sig_coeff_x_prefix, last_sig_coeff_y_prefix, last_sig_coeff_x_suffix, and last_sig_coeff_y_suffix, the (x, y) position information of the last non-zero transform coefficient in the transform block may be encoded. More specifically, last_sig_coeff_x_prefix indicates a prefix of a column position of a last significant coefficient in a scanning order in a transform block; last_sig_coeff_y_prefix indicates a prefix of a row position of a last significant coefficient in the scanning order in the transform block; last_sig_coeff_x_suffix indicates a suffix of a column position of a last significant coefficient in the scanning order in the transform block; and last_sig_coeff_y_suffix indicates a suffix of a row position of a last significant coefficient in the scanning order in the transform block. Here, the significant coefficient may be the non-zero coefficient. The scanning order may be a right upward diagonal scanning order. Alternatively, the scanning order may be a horizontal scanning order, or a vertical scanning order. The scanning order may be determined based on whether or not the intra/inter prediction is applied to a target block (CB, or CB including TB), and/or a specific intra/inter prediction mode].

Regarding Claims 5 and 17, Yoo discloses all the limitations of Claims 1 and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yoo discloses wherein determining the residual values comprises determining the residual values without applying an inverse transform to the residual values [Yoo: ¶ [0137]: Contrarily, when the transform_skip_flag indicates that the residual signal has not been transformed, the entropy decoder or the residual signal decoder may decode the transform block in units of transform blocks rather than in units of sub-blocks (S930)].

Regarding Claims 7 and 19, Yoo discloses all the limitations of Claims 1 and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yoo discloses wherein the flag is a second flag, the method further comprising: receiving a first flag indicating whether transform skip is enabled, wherein receiving the one or more syntax elements comprises receiving the second flag in the slice header indicating whether the first type of coding scheme or the second type of coding scheme is applied based on the first flag indicating that transform skip is enabled [Yoo: ¶ [0222]: In addition, for example, rem_abs_gt1_flag, rem_abs_gt2_flag, that is, rem_abs_gtx_flag parsing and a parsing loop for abs_remainder may vary depending on whether transform skip is applied].

Regarding Claims 8, 12, and 20, Yoo discloses all the limitations of Claims 1, 9, and 13, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Yoo discloses wherein receiving the one or more syntax elements comprises receiving the one or more syntax elements based on a quantization parameter (QP) being less than or equal to a threshold value [Yoo: ¶ [0009]: The residual information includes a first transform coefficient level flag for whether or not a transform coefficient level for the quantized transform coefficient is greater than a first threshold value, and a second transform coefficient level flag for whether or not the transform coefficient level of the quantized transform coefficient is greater than a second threshold value, and wherein the second transform coefficient level flag is decoded in different ways depending on whether or not a transform is applied to the current block; and ¶ [0223]: Additionally, the context syntax element encoded through arithmetic coding based on context may include a significant coefficient flag (sig_coeff_flag) indicating whether or not the quantized transform coefficient is a non-zero significant coefficient, a parity level flag (par_level_flag) for parity of a transform coefficient level for the quantized transform coefficient, a first transform coefficient level flag (rem_abs_gt1_flag) for whether or not the transform coefficient level is greater than a first threshold, and a second transform coefficient level flag (rem_abs_gt2_flag) for whether the transform coefficient level of the quantized transform coefficient is greater than a second threshold. In this case, the decoding of the first transform coefficient level flag may be performed prior to the decoding of the parity level flag].

Regarding Claim 21, Yoo discloses all the limitations of Claim 13, and is analyzed as previously discussed with respect to that claim.
Furthermore, Yoo discloses further comprising a display configured to display a picture that includes the reconstructed block [Yoo: ¶ [0073]: The decoding apparatus 300 may receive the signal output from the encoding apparatus illustrated in FIG. 2 in a form of the bitstream, and the received signal may be decoded through the entropy decoder 310. For example, the entropy decoder 310 may derive information (e.g., video/image information) necessary for the image reconstruction (or picture reconstruction) by parsing the bitstream; and ¶ [0042]: The receiver may be included in the decoding apparatus. The renderer may include a display, and the display may be configured as a separate device or an external component].

Regarding Claim 22, Yoo discloses all the limitations of Claim 13, and is analyzed as previously discussed with respect to that claim.
Furthermore, Yoo discloses wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, or a wireless communication device [Yoo: ¶ [0235]: For example, the user equipment may include a mobile phone, a smart phone, a laptop computer, a digital broadcasting terminal, a personal digital assistant (PDA), a portable multimedia player (PMP), a navigation, a slate PC, a tablet PC, an ultrabook, a wearable device (e.g., a watch-type terminal (smart watch), a glass-type terminal (smart glass), a head mounted display (HMD)), a digital TV, a desktop computer, a digital signage or the like].

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo as applied to claims 2 and 14 above, and further in view of “Test Model 6 of Versatile Video Coding (VTM 6)” (hereinafter referred to as D6).

Regarding Claims 4 and 16, Yoo disclose(s) all the limitations of Claims 2 and 14, respectively, and is/are analyzed as previously discussed with respect to those claims.
Yoo may not explicitly disclose wherein, in the TRCC scheme, a number of flags indicating whether a residual value of the residual values is greater than a threshold value is different than a number of flags indicating whether the residual value of the residual values is greater than the threshold value in the TSRC scheme.
However, D6 discloses wherein, in the TRCC scheme, a number of flags indicating whether a residual value of the residual values is greater than a threshold value is different than a number of flags indicating whether the residual value of the residual values is greater than the threshold value in the TSRC scheme (D6: 2 flags for residual coding for transform coefficients: section 3.6.2.1; up to 4 flags for residual coding for transform skip: section 3.9.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known method of using multiple flags as taught by D6 with the processing of Yoo in order to improve overall efficiency. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482